 In the Matter of CONSOLIDATIONCOALCOMPANYandUNITED CON-STRUCTIONWORKERS, AFFILIATED WITH UNITED MINE WORKERS OF-AMERICAIn the Matter of CONSOLIDATION COAL COMPANYandUNITED CON-STRUCTIONWORKERS, AFFILIATED WITH UNITED MINE WORKERS OFAMERICACases Nos. 9-R-1754 and 9-R-1764, respectively.Decided August 7,.1945Mr. Allen Prewitt,of Frankfort, Ky.,Mr. J. M. Weekly,of Fair-mont, W. Va., andMessrs. M. M. Forrester, Paul Ashcraft,andCarl.Fitzpatrick,of Jenkins, Ky., for the Company.Mr. Thomas Davis,of Norton, Va., andMr. J. B. Boggs,of Jenkins,.Ky., for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by United Construction Workers, affili-ated with United Mine Workers of America, herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Consolidation Coal Company, Jenkins,and Van Lear, Kentucky, herein called the Company, the NationalLabor Relations Board provided for an appropriate consolidatedhearing upon due notice before Benjamin E. Cook, Trial Examiner.Said hearing was held at Whitesburg, Kentucky, on June 27, 1945.The Company and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and crdss-examine witnesses, to introduce evidence bearing on the issues, and tofile briefs with the Board.The Trial Examiner's rulings made at the,hearing are free from prejudicial error and are hereby affirmed.TheCompany's request for leave to present oral argument is hereby denied.-63 N. L.R. B., No. 24.169 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYConsolidation Coal Company, a Delaware corporation with itsprincipal place of business in Jenkins, Kentucky, is engaged in theoperation of coal mines, located principally in the State of Kentucky,and also operates, along with its mining operations and primarilyfor the convenience of its mining employees, general merchandisestores and numerous facilities and recreational centers, the employeesof which are alone concerned in the present proceedings. In oper-ating its mines, the Company normally employs approximately 2,700employees and in operating its stores and other facilities mainlylocated within the townships of Jenkins and Van Lear, Kentucky,employs between 210 and 245 employees.During the year 1944, theCompany produced and sold from its Kentucky mines, in excess of3,000.000 tons of coal valued at approximately $9,000,000, of whichapproximately 98 percent was shipped to points outside the State ofKentucky.During the same period, the Company distributed locallyto the various facilities maintained for the benefit of its employees,merchandise valued at approximately $1,800,000, of which approxi-mately 86 percent was obtained from sources outside the State ofKentucky.The Company concedes that it is engaged in commerce within themeaning of the National Labor. Relations Act, so far as it is engagedin the production and sale of coal. The Company contends that it isnot engaged in commerce within the meaning of the Act with respectto the operation of its stores and recreational activities, urging that,while originally the mines were in isolated locations and the expresspurpose of such establishments was to provide facilities for minersand thus offer an inducement for their employment with the Com-pany, the growth of mining locations with settled communities andthe improvement of roads and means of transportation have alteredthe relation between its mines and its other activities; that the miningemployees are no longer dependent upon the Company's facilitiesand that the present purpose of the latter's operation is the profitobtainable from them as separate business enterprises.While it appears that, as a result of the natural growth of thecommunities herein concerned, a number of *stores and other facilitiessimilar to those maintained by the Company have arisen to offer theirservices in competition with, those furnished by the Company, therecord discloses that a large percentage of the inhabitants of bothcommunities concerned are employees of the Company or dependentin some degree upon the Company's mining and other operations; that CONSOLIDATION COAL COMPANY171such employees have at present a substantial interest in the mer-chandising operations of the Company, through the Company's prac-tice of issuing upon request of its mining employees and in anticipationof wages to be earned by such employees, advances of credit in the'form of script which may be redeemed in merchandise at the Com-pany's retail stores.,Moreover, in the case of the Company's recrea-tional actiinities, the record clearly indicates that the mining em-ployees have an interest in patronizing the Company's establishmentsin preference to those of competing business enterprises as shown bythe fact that in numerous instances the employees in the facilities.operated by the Company are members of the families of its miningemployees.We find, contrary to the contention of the Company, that the Com-pany's store and recreational facilities are a part ' of its integratedbusiness enterprise and that in the operation of such facilities, theCompany is engaged in commerce within the meaning of the Act.2II.THE ORGANIZATION INVOLVEDUnited Construction Workers, affiliated with United Mine Workersof America, is a labor organization admitting to membership em-ployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company stated at the hearing that it declined to recognize the.Union as bargaining representative for any of its employees unless anduntil certified by the Board.The Company contends that by virtue of the fact that a contractbetween United Mine Workers and an employer association, hereincalled the Association,' of which the Company is a member, expresslyexcludes from the coverage thereof the employees' herein concerned,there arises in effect an agreement not to organize or represent theemployees involved in the present proceeding and that this agreementis binding not only upon United Mine Workers, but also upon theUnion by reason of its affiliation therewith.We infer no such com-mitment.We are of the opinion that the mere exclusion of such em-ployees without other reference thereto in the contract between theAssociation and United Mine Workers cannot reasonably be construedas an agreement not to organize or represent these employees in an'The Company's reliance upon patronage by its employees as the basis of its store opera-tions is indicated by the fact that it did not do any newspaper advertising of its merchan-dise during the year 1044.2 SeeMatter of Lillybrook Coal Company,60 N. L R. B. 31;Matter of Pocahontas-Fuel Company,Incorporated,60 N. L.R. B.41;MatterofWestVirginia Coal & Coke Cor-poration,Junior Mercantile Stores Division,58 N. L R B 43The Association,known as Big Sandy-Elkorn Coal Operators'Association,did not appearor participate in the hearing. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate unit apart from the Company's mining employees.4Under the circumstances, we find that the contract between the Asso-ciation and United Mine Workers as extended by a recent agreementbetween United Mine Workers and an Operators' Negotiating Com-mittee, is no bar to a determination of representatives for the store.and recreational division employees of the Company.-The statement of a Field Examiner for the Board, introduced inevidence at the hearing, indicates that the Union represents a sub-stantial number of employees of the Company in the claimed appro-priate units.5We find that a question -affecting commerce has arisen concerningthe representation of the employees of the Company, within the mean-ing of Section 9 (c) and Section, 2 (6) and (7), of the Act.IV. THE APPROPRIATE UNITThe Union originally urged 2 separate units of the Company's store.and recreational division employees,6 excluding supervisory and officeemployees, in the Jenkins and Van Lear areas, respectively, but later:stated at the hearing that it was agreeable to a single unit comprisingemployees from both the Jenkins and the Van Lear areas. The Com-pany proposes the creation of approximately 13 separate units of its.store and recreational establishments or particular groups thereofwithin the confines of the division aforesaid.7 In addition thereto,the Company would exclude from any unit found appropriate certainclassifications of employees whom it contends are either not its em-ployees or are otherwise ineligible to participate in collective bargain-ing.8Of the total employees in the Company's store and recreational divi-sion in the Jenkins and. Van Lear areas, approximately 90 percent areSeeMatter of Budd Wheel Company,59 N. L.R. B. 420;Matter of Lillybrook Coal Com-pany,60 N.L. R. B. 31.See alsoMatter of Brown Company,59 N. L. R. B. 1199;Matterof Santa Rita Store Company,62 N. L. R B. 804.The FieldExaminer reportedthat in theproceeding concerning the Jenkins employees,the Unionhad submitted 168 designations dated between January 1 and April 30, 1945,of which 80 checked with the Company's pay roll of April].,1945, containing 142 nameswithin theclaimed appropriate unit.The Field Examiner further reported that In theproceeding concerningthe Van Learemployees,the Union had submitted 18 designationsdated between January 1 and April1, 1945, of which 15 checkedwith the Company's payroll ofApril1, 1945, containing 15 names within the claimed appropriate unit.9 The employeeswhom the Union wouldInclude in the unit comprise those employed at"various stores,recreational centers, a restaurant, a hospital,a garage, a manufacturingplant, a service station, and a warehouse.°There is nocontentionthat the history of collectivebargaining upon a multiple em-ployer basis makes inappropriate a unit of the Company's store and recreational divisionemployees.Cf.Matter of LillybrookCoal Company,60 N. L R B 31.s The employees whose inclusion Is objectedto by theCompany are hospital employees, apart-time office and store clerk, part-time and extra employees,barbers, janitors,warservice employees,and employees in the classification of "supervisor."''The parties agreddat the hearing to the exclusion of the funeral director, employed at the Company's funeralhome, together with office employees and store managers. CONSOLItATIO1COAL COMPANY173employed in the Jenkins area.Although the Company has employeesfrom this division in other areas outside the State of Kentucky, theUnion has limited its organization to the Jenkins and Van Lear em-ployees of the Company.While the record discloses no regular inter-change of employees between the Jenkins and Van Lear areas, theemployees in both groups are engaged in the same general type ofwork, have the same wage scale and general working conditions, andare under the direction of the same divisional and departmental man-agers.As indicated above, the sole contention of the Company' isthat its store and recreational employees at Jenkins and Van Learshould be divided along geographical' lines into a dozen or moreseparate units consisting in the main of single stores and recreationbuildings.In view of the similarity of the work performed by em-ployees in the various categories throughout the Jenkins and VanLear areas, the identity of over-all supervision, and the fact thatmany of the individual stores and recreation buildings herein con-cerned are situated in close proximity to one another within the limitsof a single township, we are of the opinion that the record does notprovide an adt3ciuate basis for the creation of the multiple units urgedby the Company.There remains for consideration .the question of inclusions and ex-clusions from the unit.Among other classifications to which it objects,the Company contends 'that the hospital employees at Jenkins shouldbe excluded upon the ground that they are not employees of the Com-pany.The evidence reveals that while the Company is the owner ofall the hospital property and equipment, the hospital itself is,operatedby a lessee under a regularly authorized business certificate.The lesseehas sole authority to hire and discharge employees of the hospital andotherwise determine their rates of pay, hours and general workingconditions.Under the circumstances, we find that hospital employeesare not employees of the Company and we shall, accordingly, excludethem from the unit.9The Company contends that barbers and janitors should be excluded'from the unit.The Company employs four barbers in connection withits recreation activities and several janitors at certain of its stores andone of its recreation buildings.The Company's contention that bar-bers be excluded is based upon the fact that barbers, unlike otheremployees, are paid upon a commission basis, as the result of whichit is urged that they are independent contractors and not employeesof the Company. The evidence discloses, however, that barbers,although paid on a different basis than that of the other employeesherein concerned, may be hired and discharged by the Company inthe same manner as other employees.Accordingly, we find that bar-SeeMatter of ConsolidatedVuitee AircraftCorporation, 57 N.L.R. B. 1680. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDbers are employees of the Company who have substantial interest incommon with the employees in the Company's recreational activities.We shall, therefore, include barbers within the unit.So far as theseveral janitors are concerned, since it appears that they performmaintenance work in connection with the store and recreation build-ings, we shall include them within the unit.The only remaining questions to be considered relate to the Com-pany's proposed exclusion of war service employees and employees inthe classification of "supervisor."The contention of the Company that war service employees beexcluded from the unit is based upon the theory that they are temporaryemployees who are not expected to remain in the Company's employat the end of the present war. Since it appears that war service en7-ployees have a reasonable expectancy of employment for an indefiniteperiod, we shall, in accordance with our usual practice, include themwithin the unit.10The Company would exclude from the unit employees in the classi-fication of "supervisor" upon the ground that they exercise supervisoryauthority within the usual meaning of the term.The Union contendsthat employees in this classification are not in fact supervisory andshould be included within the unit.The evidence discloses that cer-tain facilities have "supervisors" immediately under the managers ofsuch facilities; that these "supervisors," whose supervision covers from3 to 18 employees, respectively, have general authority to recommendthe discharge of employees under their supervision, which recommen-dations have in certain instances been followed by the higher manage-ment officials of the Company. It also appears that the "supervisors"in question not only on occasion attend management meetings at whichpersonnel matters are discussed, but also substitute for the managersin the litters' absence, on which occasions they are authorized to dis-charge employees for certain violations.Accordingly, we find thatemployees in the classification of "supervisors" are supervisory em-ployees within the meaning of our usual definition; we shall excludethem from the unit.We find that all employees at the Company's stores, recreationalfacilities, garage, manufacturing plants, restaurant, service station, andwarehouse in the Jenkins and Van Lear, Kentucky, divisions, includingbarbers, the janitor, and war service employees, but excluding officeemployees, confidential employees,11 hospital employees, the funeraldirector, managers, "supervisors," and all other employees having the10 SeeMatter of R R. DonnelleyctSons Company,59 N L R B 12211Excluded under this classification is Levada Rice who, the record shows, does part-time secretarial work for the manager and has access to personnel records of the office inthe Van Lear recreational building4 CONSOLIDATION COAL COMPANY175authority to hire, discharge, promote, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.The Company contends that, in view of the fact that a considerablenumber of the Company's employees are now in the armed services,the election should be deferred until a substantial number of suchemployees return to their employment with the Company.The Boardhas held that a union's status as majority representative may be de-termined without reference to the number of employees in an appro-priate unit who are members of the armed forces, since the interest ofthe employees in the appropriate unit now at work in immediatelycollective bargaining outweighs the more remote interest of militarypersonnel in present terms and conditions of employment.12Accord-ingly, we shall not defer a determination of representatives.TheCompany further suggests that its employees in the armed servicesbe permitted to vote by mail.We see no reason for departing fromour usual practice in this respect and shall provide, that only such em-ployees in the armed forces who present themselves in person at thepolls may participate in the election 13The Company suggests.that various types of part-time or extra em-ployees, employed in connection with the Company's recreationalactivities, be found ineligible to vote.While the record does notindicate which of these employees have regularly recurring hours ofemployment as distinguished from those whose employment is of atemporary or casual nature, it is undisputed that certain of theseemployees are regularly employed on a part-time basis. In accord-ance with our usual practice, we shall declare eligible to vote all regularpart-time or so-called extra employees, but shall exclude from partici-pation in the election all such employees who are not regularly em-ployed by the Company. 4u SeeMatter of Supersweet Feed Company, Incorporated, and Minnesota Bi-Products,Inc.,62 N. L. R B. 53.13 SeeMatter of Mine Safety Appliances Co., Callery Plant, Callery,.Pa.,55 N. L. R. B.1190;Matter of Airpath Instrument Company,56 N. L. R B 236.14 SeeMatterof Lyon Metal Products, Incorporated,. 62N. L. R. B 1350. 176DECISIONS OF NATIONAL LABOR, RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with ConsolidationCoal Company, Jenkins, Kentucky, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30)days from the, date of this Direction, under the direction and super-vision of the Regional Director for the Ninth' Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedConstruction Workers, affiliated with United Mine Workers of Amer-ica, for the purposes of collective bargaining.MR. GERARD- D. REILLY took no part in the consideration of theabove Decision and Direction of ,Election.